Opinion issued May 12, 2011

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00461-CR
———————————
Jacobi Boutte, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 176th District Court 
Harris County, Texas

Trial Court Case No. 1215231
 

 
MEMORANDUM OPINION
Jacobi Boutte appeals a judgment
convicting him of the felony offense of aggravated robbery with a deadly weapon.  See Tex. Penal Code Ann. §§ 29.02–.03 (West 2003).  The trial court assessed punishment at 20
years’ confinement.  Boutte’s court-appointed
counsel has filed a motion to withdraw and an Anders brief in which he states that no valid grounds for appeal
exist and that any appeal would be frivolous. 
See Anders v. California, 386
U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967). 
Boutte filed no response.  We
affirm the judgment of the trial court and grant counsel’s motion to withdraw.
The brief submitted by Boutte’s court-appointed counsel
states his professional opinion that there are no arguable grounds for reversal
on appeal and that any appeal would, therefore, lack merit.  See id.  Counsel’s brief meets the minimum Anders requirements
by presenting a professional evaluation of the record and stating why there are
no arguable grounds for reversal on appeal. 
See id.; see also In re Schulman, 252 S.W.3d 403,
406–07 (Tex. Crim. App. 2008). 
          When we receive an Anders
brief from a court-appointed attorney who asserts that no arguable grounds for
appeal exist, we must determine that issue independently by conducting our own
review of the entire record.  See Anders,
386 U.S. at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court, and not
counsel, determines, after full examination of proceedings, whether case is
“wholly frivolous”); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App. 1991).  In conducting our review, we
consider any pro se response that the defendant files to his appointed
counsel’s Anders brief.  See
Bledsoe v. State, 178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005).  
           In accordance with Anders and Bledsoe,
we have reviewed the record and the Anders brief from Boutte’s appointed
counsel.  We conclude that there are no
arguable grounds for reversal on appeal.
Conclusion
          We affirm the judgment of the trial court and grant
appointed counsel’s motion to withdraw.[1] 
 
 
 
 
                                                                   Harvey
Brown
                                                                   Justice

 
Panel
consists of Chief Justice Radack, Justice Sharp, and Justice Brown.
Do
not publish.   Tex. R. App. P. 47.2(b).




[1]           Appointed
counsel still has a duty to inform Boutte of the result of this appeal and that
he may, on his own, pursue discretionary review in the Court of Criminal
Appeals.  See Bledsoe v. State,
178 S.W.3d 824, 827 & n.6 (Tex. Crim. App. 2005); Ex Parte Wilson,
956 S.W.2d 25, 27 (Tex. Crim. App. 1997); Stephens v. State, 35 S.W.3d
770, 771–72 (Tex. App.—Houston [1st Dist.] 2000, no pet.).